Citation Nr: 1760244	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for traumatic brain injury (TBI)

2.  Entitlement to an initial compensable disability rating for tension headaches associated with TBI.

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 2002 to June 2002, January 2003 to May 2004, and January 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's March 2014 VA Form 9 for PTSD and June 2015 VA Form 9 for TBI and tension headaches contain requests for hearings before a Veterans Law Judge (VLJ); however, the Veteran withdrew his requests in December 2016 and May 2017 written statements.

The issues of entitlement to an initial compensable disability rating for TBI and an initial disability rating in excess of 70 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tension headaches have not been manifested by characteristic prostrating attacks averaging one in two months over the last several months.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for tension headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in January 2015.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.

The Veteran was afforded a VA examination in November 2014 for his migraines.  The Board has carefully reviewed the examination of record and finds that the examination, along with the other evidence of record, is adequate for purposes of rendering decisions in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.


II.  Merits of the Increased Rating Claim

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Headaches

The Veteran is seeking a compensable disability rating for tension headaches associated with TBI.  In December 2014, the Veteran was granted service connection for tension headaches at a noncompensable disability rating, effective April 2014.  The Veteran disagreed with the disability rating assigned and perfected an appeal.  

Under the Schedule of Ratings for neurological conditions and convulsive disorders, a noncompensable rating is warranted for migraine headaches with less frequent attacks; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

Words such as "very frequently" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Reviewing the relevant evidence of record, in an April 2014 VA treatment record, the Veteran denied headaches, dizziness, motor weakness, and memory problems. 

In a July 2014 VA treatment record, the Veteran reported experiencing headaches twice a week.

On VA examination in November 2014 for his tension headaches, the Veteran reported gradual crescendo onset and denouement, pressure at the top of the head with hat-band distribution, with no associated other central nervous system symptoms, and triggered often by his PTSD anxiety and related life stressors.  The Veteran reported distressing levels of pain which he rated a 5 to 8 out of ten, with variable durations and frequencies.  More intense headaches, which he experienced five times per week to daily, prompted him to take over the counter nonsteroidal anti-inflammatory drugs (NSAIDs), and "try to slow down... take a rest," with gradual cessation.  The examiner indicated that the Veteran's headaches typically lasted less than one day with no non-headache symptoms associated with the headaches.  He indicated that the Veteran did not suffer from characteristic prostrating attacks of migraine or non-migraine headache pain and that his headache disability did not impact his ability to work.

In February 2015, the Veteran was awarded Social Security disability benefits based on severe impairments due to PTSD, obesity, and diverticulitis with abdominal pain.  He had filed a claim for disability in May 2013 based on his PTSD, sleep apnea, TBI, anxiety, and depression, and asserted that these conditions impacted his ability to work.

Based on the evidence of record, the Board finds that a compensable rating is not warranted, as the criteria for a more severe rating have not been met during the appellate period. 

Evidence has not shown that the Veteran's service-connected headaches manifested any characteristic prostrating attacks of headache pain at any time during the appeal period.  In this regard, although the evidence shows that the Veteran experiences headaches that are no doubt painful, the evidence, including the Veteran's own statements, weighs against finding that he experiences any prostrating attacks of headache pain.  The Veteran reported experiencing headaches two times a week in July 2014 which had increased in frequency to five to seven times a week by the November 2014 VA examination.  However, the Veteran was able to treat his headaches with over the counter medication and by slowing down and resting.  Further, the VA examiner indicated that the Veteran did not suffer from characteristic prostrating attacks of migraine or non-migraine headache pain.  The evidence has also not shown headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  In this regard, the examiner indicated that the Veteran's headaches did not impact his ability to work.  Moreover, the February 2015 grant of Social Security disability benefits did not note impairments due to headaches, nor did the Veteran claim disability due to his headaches.  Thus, the Board finds that the frequency and the severity of the Veteran's headaches do not present a picture of extreme exhaustion or powerlessness that rise to the level of completely prostrating and prolonged.

Based on a review of the evidence of record, the Board finds that a compensable disability rating for the Veteran's headaches is not warranted under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  There is no evidence of characteristic prostrating attacks averaging one in 2 months over last several months.  The criteria for a compensable disability rating for headaches have not been met or nearly approximated at any time during the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  As the preponderance of the evidence is against a compensable disability rating for the Veteran's headaches, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for tension headaches is denied.


REMAND

The Veteran is seeking an initial compensable disability rating for his service-connected TBI and an initial disability rating in excess of 70 percent for his service-connected PTSD.  Specifically, the Veteran contends that his symptomatology is more severe than reflected by his currently assigned disability ratings.  The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims for increased disability ratings.

The Veteran was afforded a VA examination for his TBI in November 2014.  On examination, the examiner noted that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  He had normal judgement, consciousness, motor activity, and visual spatial orientation.  The Veteran's social interaction was routinely appropriate and he was always orientated to person, time, place, and situation.  He did not have any neurobehavioral effects, but experienced subjective symptoms such as mild or occasional headaches and mild anxiety, which were attributable to his TBI.  The examiner noted that the Veteran's Mini Mental State Exam score was consistent with normal range cognitive function and observed to be influenced by the Veteran's evident and clinically significant PTSD-associated anxiety symptoms.  Further, the examiner stated that tension headaches were the only symptom that had endured and that the Veteran's memory and concentration problems had been found to be associated with his PTSD.

While the Board notes that the Veteran's symptoms of memory and concentration problems have been attributed to his service-connected PTSD, the Board finds that findings from the November 2014 examination contradict symptoms reported by the Veteran in VA treatment records.  For instance, in a July 2014 VA treatment record, the Veteran reported changes in vision since his TBI.  He noted decreased visual acuity and that he was more dependent on his glasses.  He experienced blurred vision and sensitivity to light.  He also endorsed balance problems.  The Veteran was diagnosed with bilateral refractive error.  The Board further notes treatment records following 2014 indicate symptoms that were not endorsed on the November 2014 VA examination, indicating a possible worsening of his condition.  A March 2015 Caregiver Program In-Home Assessment noted that the Veteran suffered from hearing limitations and cognitive limitations as barriers to education. 

As the 2014 VA examination failed to address symptoms as possible residuals of the Veteran's TBI, and as there is evidence of a possible increase in severity, the Board finds that remand is warranted for a VA examination to take into consideration hearing, visual, and cognitive symptoms noted in the Veteran's treatment records. 

With regard to PTSD, the Board notes that the Veteran was afforded two VA examinations for psychiatric disorders, one in January 2011 and the other in May 2015.  On the May 2015 examination, the examiner indicated that the Veteran did not have TBI, nor was TBI shown in the Veteran's records.  As such, the examiner failed to assess or indicate the severity of the Veteran's PTSD symptoms as distinguished from his service-connected symptoms of TBI.  Therefore, remand is warranted to that the Veteran may be provided with a VA examination that evaluates the severity of his PTSD symptoms as distinguished from the symptoms of his service-connected TBI.

The Board further notes that symptoms associated with PTSD and TBI are closely related and often overlap.  Entitlement to an increased disability rating for each requires an accurate assessment of the impairments so as to prevent compensation for one symptom under the two disabilities, which would constitute pyramiding.  38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).  Therefore, the Board finds that the issues of increased disability ratings for TBI and PTSD are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for a VA examination for TBI, with an appropriate examiner to determine the nature and severity of his service-connected TBI.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All relevant tests and studies should be undertaken.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected TBI.  The examiner should specifically discuss the Veteran's vision impairments, diagnosed as bilateral refractive error, his complaints of hearing loss, and possible cognitive limitations.

A complete rationale should be given for all opinions and conclusions expressed.

3.  After completion of the examination for the TBI, schedule the Veteran for a VA psychiatric examination, with an appropriate examiner to determine the nature and severity of his service-connected PTSD.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.  All relevant tests and studies should be undertaken.

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected PTSD.  The examiner must assess the severity of the PTSD without considering the symptoms of his service-connected TBI.  If the symptoms cannot be differentiated, the examiner should indicate as such in the report and explain why.

The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable to his PTSD, without considering symptoms of his service-connected TBI.

A complete rationale should be given for all opinions and conclusions expressed.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


